Citation Nr: 1742615	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-36 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right lower extremity radiculopathy.

3.  2.  Entitlement to service connection for left lower extremity radiculopathy.



REPRESENTATION

Veteran is represented by:  James Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to April 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the Veteran filed the above-captioned service connection claims, he submitted portions of VA treatment records dated October 2007, which indicate  that he received lumbar spine radiographs in February 2007.  Additionally, VA treatment records associated with the Veteran's claims file refer to a February   2007 diagnosis of low back pain, and a January 2008 problem list shows diagnoses rendered by VA treatment providers dating back to 1995.  However, the claims file only contains complete VA treatment records beginning April 2007.  Indeed, the November 2009 rating decision and November 2013 statement of the case indicate that the RO considered VA treatment records dated April 2007 through November 2013.  Thus, it appears that there are relevant VA treatment records which have    not been associated with the claims file.  As such, the Board finds that a remand is necessary in order to obtain all outstanding records of treatment from the Southern Arizona VA Health Care System.  See 38 U.S.C.A. § 5103A(c). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must obtain all outstanding VA treatment records, to include from the Southern Arizona VA Health Care System, from 1995 to the present.  All attempts to secure this evidence must be documented in the claims file.  If records are not available, the Veteran should be notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the claims for service connection for a low back disability and bilateral lower extremity radiculopathy should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




